DETAILED ACTION
1.	The Application filed April 29, 2021 has been acknowledged.  
	Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation of “shutting down the engine when all predetermined engine stop conditions are met” renders the claim indefinite; since it is not clear that what “all predetermined engine stop conditions” would be? And how or by which way “all predetermined engine stop conditions” is able to be obtained or determined?
Claim 1 recites the limitation of “restarting engine… when all engine restart conditions are met” renders the claim indefinite; since it is not clear that what “all engine restart conditions are met” would be? And how or by which way “all engine restart conditions are met” is able to be obtained or determined?
Claim 11 is rejected as the same explanation in claim 1.
Applicant is required to revise or to clarify the claimed features.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and further directed to non-statutory subject matters.  Specially, all of the limitation of claim 1 is the process claim, which is drawn to abstract ideas per se without any practical application such as: storing energy…; shutting down the engine…; and restarting the engine…  In other words, there is no tangible post solution/result after these data have been manipulated and/or integrated.  Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because where applicant 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-19, as far as understood, are rejected over DOKRAS et al. (US 2016/0369733 A1) in view of ANDERSON et al. (US 2014/0166596 A1).  
Regarding claim 1, DORKA teaches a method for operating equipment powered by a fuel-driven engine, the method comprising: while the engine is in operation or in idle, storing energy in an energy accumulator [battery or energy storage device; para. 0003 teaches a rechargeable energy storage device which would have been well-known to be equivalent to store energy while engine is in operation (running) or in idle (stopping)] operatively associated with the engine (12) and a starter (24) [Figure 1]; shutting down the engine when all predetermined engine stop conditions are met [Figure 2 (steps 92, 94, 98), and para. 0039]; and restarting engine with the starter using energy stored in the energy accumulator in response to an engine restart request or a system signal associated with the restart of the engine, when all engine restart conditions are met [Figure 2 (steps 100, 102); and para. 0004].
DOKRAS does not teaches the energy accumulator comprising a supercapacitor.
para. 0026].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by ANDERSON would have been recognized in the pertinent art of DOKRAS invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the energy accumulator system of DOKRAS which included the super-capacitor as taught by ANDERSON for the purpose of provide an energy storage device that can power the electric motor to improve fuel economy over the conventional vehicle.
Regarding claim 2, as discussed in claim 1, the modified DOKRAS further comprising heating a transmission associated with the engine, one or more components associated with the engine, or both at least when the engine is shut down [Figure 1 shows the auto transmission (14) associated with the engine (12), one or more components (24, 26, 36 or 38) associated with the engine (12); furthermore, Figure 2 describes the relation between the transmission temperature and the engine temperature, which would have been equivalent to heating a transmission associated with the engine when the engine is shut down].
Regarding claim 3, as discussed in claim 2, notes para. 0032 which describes the engine temperature, transmission fluid temperature and battery temperature for the purpose of preventing an engine auto stops.
Regarding claim 4, see discussion in claim 3.
Regarding claim 5, as discussed in claim 1, notes para. 0003, DOKRAS describes the operating conditions would have been considered to be included pre-lubricating the engine by circulating engine oil or other fluid thereby providing oil pressure required for cranking [Further see para. 0029, ANDERSON].
Regarding claim 6, see discussion in claim 3, especially see para. 0032.

 Regarding claim 8, as discussed in claim 1, see the details in Figures 1 and 2.
Regarding claim 9, as discussed in claim 1, the super-capacitor as taught by ANDERSON
would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more additional super-capacitors, electrostatic double-layer capacitors (EDLCs), electrochemical pseudo-capacitors, hybrid capacitors, batteries, or any combination thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, as discussed in claim 1, ANDERSON further teaches the fuel-driven engine is one of hydraulic pumping equipment, construction equipment, mining equipment, power generation equipment, and temporary or permanent installation equipment [para. 0002].
Regarding claim 11, as discussed in claim 1, DOKRAS teaches a system comprising: a starter (24), engine controller [powertrain controller, para. 0023], an energy accumulator [battery or storage device, para. 0003], and a control system [para. 0032]; and ANDERSON teaches the electrical energy storage device may be a supper-capacitor [para. 0026].
Regarding claims 12-19, see discussions in claims 2-10.

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/J.H.H./
February 7, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 7, 2022